Case 1:19-cv-00579-GLR Document 10-4 Filed 06/24/19 Page 1 of 6




                           EXHIBIT 2                              001
Case 1:19-cv-00579-GLR Document 10-4 Filed 06/24/19 Page 2 of 6




                           EXHIBIT 2                              002
Case 1:19-cv-00579-GLR Document 10-4 Filed 06/24/19 Page 3 of 6




                           EXHIBIT 2                              003
Case 1:19-cv-00579-GLR Document 10-4 Filed 06/24/19 Page 4 of 6




                           EXHIBIT 2                              004
Case 1:19-cv-00579-GLR Document 10-4 Filed 06/24/19 Page 5 of 6




                           EXHIBIT 2                              005
LR Document 10-4 Filed




      006
      EXHIBIT 2
